DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to applicant’s remarks and amendments dated 02/23/2021. Claims 1, 17, and 18 have been amended. Claims 11-15 have been cancelled. Claims 1-10 and 16-18 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 16, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beck (2004/0214642 A1).
In Reference to Claims 1, 2, 3, 5, 7, and 16
 	Beck teaches (Claim 1) An educational device comprising: a housing (110 / 120, fig’s 1); a computer system disposed within the housing (item 103, fig’s 1 and 6), wherein the computer system comprises at least one processor-readable storage medium (item 214, fig. 6), at least one processor in communication with the at least one processor-readable storage medium (item 213, fig. 6), and a plurality of sets of processor-executable application instructions (paragraphs 0077 and 0078); a display screen in operational communication with the at least one processor (item 604, fig. 6); a reader in signal communication with the at least one processor and disposed within , [], a presentation of a request that a second alphabet tag of the plurality of alphabet tags be brought proximate to the indicator marker, the second alphabet tag being configured to transmit second data (paragraphs 0054, 0164 and 0165, requests for multiple tags with multiple data in sequence; since this embodiment provides requests [“asks”] for multiple successive tags and gives an indication of correct or incorrect after each tag, this can be considered a “response” and “request” for the next tag; also see paragraphs 0158-0159, successive letters requested);
	(Claim 2) wherein: the second alphabet tag of the plurality of alphabet tags is brought proximate to the indicator marker and the location of the reader within the housing the reader, the second alphabet tag transmits the second data to the reader (paragraphs 0015, 0050-0052, 
	(Claim 3) wherein: the first alphabet tag of the plurality of alphabet tags comprises an externally-disposed, user-viewable image that has a correspondence to the first set of processor-executable application instructions (paragraph 0015 and 0056);
(Claim 5) wherein the second alphabet tag of the plurality of alphabet tags is a reading readiness tag, and the second set of processor-executable application instructions are to teach at least one of sounds or sight words (paragraphs 0056, 0120, 0143, 0145).
(Claim 7) further comprising at least one tactile button accessible from the exterior of the housing, and wherein the operations further comprise: receiving a tactile input signal created by actuation of the at least one tactile button; and using the tactile input signal as an input into the processor-executable application instructions (paragraphs 0080 and  0081);
(Claim 16) wherein the operations further comprise: executing the first set of processor-executable application instructions based on receipt of the first data (paragraphs 0077 and 0078).
The embodiment of Beck used fails to explicitly teach presenting a request at a display screen of claim 1. 
Alternate embodiments of Beck teach (Claim 1) user presentations at the display screen of the educational device (paragraphs 0057 and 0120).

However, in the alternate view that each successive request is not specifically in response to the data from the previous tag, or that not all of these games / embodiments are intended for use with the doll embodiment, alternate embodiments of Beck more explicitly teach presenting a request for a second tag in response to a reader receiving data from a first tag (paragraph 0223; card requested and then corresponding action figure requested based on card data; also see paragraphs 0157-158 and fig’s 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the user request on a display as taught by the alternate embodiments of Beck for the purpose of providing a user with visual information as well as or in addition to audio information as taught by Beck (paragraphs 0057, 0120, and 0150), making the device more comprehensive for learning as well as more interesting and attractive to the users.
It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a request for a second tag in response to data received by the first tag as taught by the alternate embodiments / games / processes of Beck for the purpose of allowing the system to be used to play more intricate and interactive games, making the device more interesting and attractive to the users. 
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); and, that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general conditions of requesting multiple sequential tags for various different games (spelling games, shape games, adding games, transfer games etc.), and the general conditions of storing, reading, and acting based on data stored in the tags are taught in Beck, merely having a request for a second tag be specifically in response to data received from a first tag or from any previously received tag would not change the operation of the device, would not produce any new or unexpected result, and is, therefore, not a patentable distinction.

In Reference to Claim 17
 	Beck teaches (Claim 17) A computer-implemented method comprising: receiving first data from a reader, the first data being sent from a first alphabet tag of a plurality of alphabet tags to the reader in response to the first alphabet tag being brought proximate to an indicator marker that indicates a location of the reader (paragraph 0070-0071); associating the first data from the first alphabet tag with a first set of processor-executable application instructions of a plurality of sets of processor-executable application instructions (paragraphs 0077 and 0078); and in response to the reader having received the first data sent from the first alphabet tag, presenting, upon a display screen, a presentation of a request that a second alphabet tag of the plurality of alphabet tags be brought proximate to the indicator marker, the second alphabet tag being configured to transmit second data (paragraphs 0054, 0164 and 0165, requests for multiple tags 
The embodiment of Beck used fails to explicitly teach presenting a request at a display screen of claim 17. 
Alternate embodiments of Beck teach (Claim 17) user presentations at the display screen of the educational device (paragraphs 0057 and 0120).
	The examiner further notes that the embodiment of Beck used teaches the limitations of “in response to the reader having received the first data transmitted by the first alphabet tag, presenting a request that a second alphabet tag of the plurality of alphabet tags be brought proximate to the indicator marker” broadly interpreted, as discussed above, since this embodiment provides requests for multiple successive tags and gives an indication of correct or incorrect after each tag, which can be considered a “response” and “request” for the next tag. 
However, in the alternate view that each successive request is not specifically in response to the data from the previous tag, or that not all of these games / embodiments are intended for use with the doll embodiment, alternate embodiments of Beck more explicitly teach presenting a request for a second tag in response to a reader receiving data from a first tag (paragraph 0223; card requested and then corresponding action figure requested based on card data; also see paragraphs 0157-158 and fig’s 7). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the user request on a display as taught by the alternate embodiments of Beck for the purpose of providing a user with visual information as 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a request for a second tag in response to data received by the first tag as taught by the alternate embodiments / games / processes of Beck for the purpose of allowing the system to be used to play more intricate and interactive games, making the device more interesting and attractive to the users. 
Further, the examiner notes that it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); and, that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general conditions of requesting multiple sequential tags for various different games (spelling games, shape games, adding games, transfer games etc.), and the general conditions of storing, reading, and acting based on data stored in the tags are taught in Beck, merely having a request for a second tag be specifically in response to data received from a first tag or from any previously received tag would not change the operation of the device, would not produce any new or unexpected result, and is, therefore, not a patentable distinction.

In Reference to Claim 18
 	Beck teaches (Claim 18) A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, , upon a display screen, a presentation of a request that a second alphabet tag of the plurality of alphabet tags be brought proximate to the indicator marker, the second alphabet tag being configured to transmit second data (paragraphs 0054, 0164 and 0165, requests for multiple tags with multiple data in sequence; since this embodiment provides requests [“asks”] for multiple successive tags and gives an indication of correct or incorrect after each tag, this can be considered a “response” and “request” for the next tag; also see paragraphs 0158-0159, successive letters requested).
The embodiment of Beck used fails to explicitly teach presenting a request at a display screen of claim 18. 
Alternate embodiments of Beck teach (Claim 18) user presentations at the display screen of the educational device (paragraphs 0057 and 0120).
	The examiner notes that the embodiment of Beck used teaches the limitations of “in response to the reader having received the first data transmitted by the first alphabet tag, presenting a request that a second alphabet tag of the plurality of alphabet tags be brought proximate to the indicator marker” broadly interpreted, as discussed above, since this embodiment provides requests for multiple successive tags and gives an indication of correct or incorrect after each tag, which can be considered a “response” and “request” for the next tag. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the user request on a display as taught by the alternate embodiments of Beck for the purpose of providing a user with visual information as well as or in addition to audio information as taught by Beck (paragraphs 0057, 0120, and 0150), making the device more comprehensive for learning as well as more interesting and attractive to the users.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a request for a second tag in response to data received by the first tag as taught by the alternate embodiments / games / processes of Beck for the purpose of allowing the system to be used to play more intricate and interactive games, making the device more interesting and attractive to the users. 
Further, the examiner notes that it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); and, that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the general conditions of requesting multiple sequential tags for various different 

In Reference to Claim 4
	Beck teaches all of claims 1 and 3 as discussed above. 
Beck further teaches (Claim 4) wherein: the externally-disposed, user-viewable image is a first alphabet letter (paragraph 0018), and the first alphabet tag of the plurality of alphabet tags is associated with an animation of objects [of] the first alphabet letter (paragraphs 0057, 0120, 00143 and 00145);
	Although the features of indicia and visual information related to that indicia are taught, the visual indicia “starting with the first alphabet letter” does not appear to be explicitly taught. 
	It would have been obvious to one having ordinary skill in the art to have made the visual animation of an object be an object that starts with the letter on the card merely as a matter of design choice, since it has been held that selection of a known item based on its suitability for an intended purpose is an obvious matter of design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Beck teaches that the information shown or recited relates specifically to the indicia on the card, and can be information exceeding that which is on the card (paragraph 0015), and this information is intended to be used for flash cards, learning, spelling, and other games 

In Reference to Claim 6
 	Beck teaches all of claim 1 as discussed above. 
	Beck further teaches a display screen as discussed above. However, the display screen in the embodiment used is not explicitly a touch screen display. 
	Alternate embodiments of Beck teach (Claim 6) wherein: the display screen comprises a touch screen having a touch-sensitive surface for receiving touch input data related to a location on the touch-sensitive surface (paragraph 0205). 
	It would have been obvious to one having ordinary skill in the art to have made the display screen of the first embodiment of Beck a touch screen as taught by an alternate embodiment of Beck for the purpose of allowing the device to be used more interactively, for more complex user interaction functions as taught by Beck (paragraph 0205), making the device more versatile, more useful, and more attractive to the users.  

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beck in view of Palmquist (US PGPub. No. 2006/0234602).
In Reference to Claims 8 and 10
 	Beck teaches all of claim 1 as discussed above. 

	(Claim 10)  wherein: the operations further comprise: establishing wireless communication with an administrative interface server; transmitting, via the wireless communication system, data based on a first set of application-associated data to the administrative interface server; and receiving from the administrative interface server, via the wireless communication in response to the data based on the first set of application-associated data, a downloaded new set of the processor-executable application instructions (paragraphs 0176-0178).
	The examiner notes that the embodiment described in paragraphs 0176-078 of Beck seems to describe the processor establishing a communication with an item, receiving / transmitting data from the item, and executing a program based on the information from the item. However, in the alternate view that the item is not a “server” and that the information is not “downloaded,” Palmquist teaches downloading new programs from a server (paragraphs 0077 and 0078).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interactive programmed device of Beck with the feature of downloading new instructions from a server as taught by the interactive programmed device of Palmquist for the purpose of allowing the device to have a wider range of 

In Reference to Claim 9
 	Beck teaches all of claim 1 as discussed above.
	Beck further teaches (Claim 9) further comprising: [] at least one speaker operable to provide auditory output and operably connected to the at least one processor (paragraph 0083 and paragraph 0150), and a microphone operable to record auditory input and operably connected to the at least one processor (paragraphs 0219 and 0223, [alternate embodiment]).
	Beck fails to teach the feature of a camera of claim 9. 
Palmquist teaches a camera operable to record video images and operably connected to the at least one processor, the camera being oriented by directing a lens of the camera outward from the housing (paragraphs 0037 and 0040).
It would have been obvious to one having ordinary skill in the art to have provided the first embodiment of Beck with the features of a microphone and a camera as taught by the alternate embodiment of Beck and by the interactive toy of Palmquist for the purpose of allowing the device to be used for a wider range of interactive features as taught by the alternate embodiment of Beck (paragraphs 0219 and 0223) and by Palmquist (paragraph 0037), making the system more comprehensive, more interactive, more versatile, and more attractive to the users. 

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
Applicant’s argument the embodiment of Beck used teaches audio requests and not a display screen request is noted but is moot in view of the new grounds of rejection using alternate embodiments of Beck which teach using display screens to present information to the users, which renders such a limitation obvious. See action above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711